DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to Applicant’s amendment submitted December 23, 2021.  Claims 1, 3, 8-9, 11, 46, and 53-59 are pending.
	Applicant’s amendment to the abstract is acknowledged.

	The rejection of claims 8-9, 11, 17, 20, 24, 26, 29, 34-35, 37, 46, 47, and 50-51 under 35 U.S.C. 112, first paragraph is withdrawn in view of Applicant’s amendment.
	The rejection of claims 1, 3, 7-9, 11, 17, 20, 24, 26, 29, 34-35, 42-43, 46-47, and 50-51 is withdrawn in view of Applicant’s amendment.
	The rejection of claim 43 under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Bethel is withdrawn because claim 43 is withdrawn.
	The rejection of claims 1, 3, and 7 under 35 U.S.C. 103 as being unpatentable over McGuigan in view of Bethel is withdrawn.  Limitations recited in claim 8 were incorporated into claim 1, and claim 8 was not rejected in the previous office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's amendment as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAYLA D BERRY/Primary Examiner, Art Unit 1623